Citation Nr: 9924264	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.


This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's request to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.

This matter was previously before the Board in September 
1998, at which time the case was remanded to the RO for 
additional development.  The additional development having 
been completed, the case is once again before the Board for 
appellate adjudication. 


FINDINGS OF FACT

1.  By rating decision in March 1980, a claim of entitlement 
to service connection for schizophrenia was denied; the 
veteran did not file a notice of disagreement within one year 
of that rating decision. 

2.  Evidence associated with the record since the March 1980 
rating decision constitutes new and material evidence because 
it bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for an acquired psychiatric disorder.  

3. Medical evidence demonstrates that the veteran had a 
chronic acquired psychiatric disorder in service and has had 
that disease since service.

4.  The veteran currently suffers from an acquired 
psychiatric disorder, which had its inception during his 
period of active military service.

CONCLUSIONS OF LAW

1.  A March 1980 rating decision, which denied the veteran's 
claim of entitlement to service connection for schizophrenia, 
is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the March 1980 rating decision is 
new and material, and the veteran's claim of entitlement 
service connection for an acquired psychiatric disorder has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4. An acquired psychiatric disorder was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, a March 1980 RO rating decision denied a 
claim of entitlement to service connection for schizophrenia.  
The veteran was notified of this decision and appellate 
rights, but did not file a notice of disagreement within one 
year of that rating decision.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105(c).

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded 
under 38 U.S.C.A. § 5107(a).  In making this determination, 
all of the evidence of record is to be considered and presumed 
to be credible. Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the March 1980 rating 
decision consisted of the following: the veteran's service 
medical records (SMRs), which showed that the veteran was 
diagnosed with schizophrenia, hebephrenic type, and drug and 
alcohol abuse, in June 1975 and July 1975, and a diagnosis of 
acute adult situational disturbance manifested by drug and 
alcohol abuse in August 1975 at the time of separation from 
service; an August 1978 VA hospital discharge summary 
recording a diagnosis of dyssocial personality, with secondary 
depression; and a February 1980 VA hospital discharge summary 
reporting a diagnosis of schizo-affective schizophrenia. 

The evidence associated with the record subsequent to the 
March 1980 rating decision consists of the following: a 
February 1979 Social Security Administration (SSA) 
determination that the veteran had been disabled by a 
diagnosis of schizophrenia, simple type, effective February 
1978; an August 1980 VA hospital discharge summary reporting a 
diagnosis of schizophrenia, schizo-affective type; a July 1982 
VA hospital discharge summary reporting diagnoses of 
schizoaffective disorder and schizotypal personality disorder; 
a September 1982 VA treatment record showing a diagnosis of 
schizophrenia; a June 1983 private psychological evaluation 
prepared by James Leisenring, M.S. and Crocker Peoples, Ph.D., 
which included a diagnostic impression of schizophrenia, 
undifferentiated type; a June 1983 consultative psychiatric 
report prepared by Jack Eardley, M.D, for the Kentucky 
Division for Disability Determination, which included a 
diagnosis of schizo-affective disorder; a December 1990 
hospital discharge summary prepared by B. Keefer, M.D., at the 
Eastern State Hospital in Lexington, Kentucky, which stated 
the diagnosis to be bipolar mood disorder, polysubstance abuse 
by history, and a personality disorder; a January 1991 private 
treatment record diagnosing the veteran with psychosis; 
various private treatment records from the Cumberland River 
Comprehensive Care Center for the period September 1996 to 
November 1997 documenting treatment for bipolar disorder and 
alcohol abuse; an October 1997 VA treatment report stating a 
diagnostic impression of schizophrenia; an October 1997 VA 
psychiatric consultation report noting a history or 
schizophrenia; a January 1998 VA psychiatric consultation 
report stating the diagnosis to be paranoid schizophrenia; and 
VA mental health clinic records for the period March 1998 
through December 1998, which included diagnoses of chronic 
schizophrenia. 

As the above-summarized evidence bears directly and 
substantially upon the specific matter under consideration, is 
not cumulative or redundant of evidence previously submitted, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim for service 
connection for an acquired psychiatric disorder is hereby 
reopened.  38 C.F.R. § 3.156(a).  

The Board also finds that the additional evidence, together 
with the evidence of record at the time of the March 1980 
rating decision, makes the veteran's claim for service 
connection for an acquired psychiatric disorder well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Medical evidence has 
demonstrated the presence of chronic psychiatric illness in 
service and since service, and the claim is therefore well 
grounded under 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 
Vet. App. 488, 493 (1997).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence establishes that 
the veteran had an acquired psychiatric disorder in service 
and has had such disorder since service, and there is 
sufficient evidence to allow service connection for an 
acquired psychiatric disorder, pursuant to 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. §§ 3.102, 3.303, 3.304.  This 
conclusion is based on the medical evidence of record, which 
shows the veteran has suffered from an acquired psychiatric 
disorder since service.  Indeed, the medical evidence 
demonstrates that the veteran has consistently been diagnosed 
with, or received treatment for (including numerous 
hospitalizations) a major mental disorder, since just prior 
to his separation from service in August 1975, and in 
postservice years, including 1978, 1980, 1982, 1983, 1997, 
and 1998.  Furthermore, the Board takes notice that the 
veteran was adjudged disabled due to schizophrenia by the SSA 
in 1979, and that recent medical records note diagnoses of 
chronic schizophrenia, schizoaffective disorder, and bipolar 
affective disorder.  The Board concludes that an acquired 
psychiatric disorder was incurred in service, and entitlement 
to service connection is warranted on a direct basis.  
38 U.S.C.A. § 1110.


ORDER

New and material evidence having been received, the claim is 
reopened, and entitlement to service connection for an 
acquired psychiatric disorder is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

